OPINION — AG — ** " CASH AND SECURITIES HELD IN TRUST " ** IN INTERPRETING 6 O.S. 1004 [6-1004](A)(2), SPECIFICALLY " CASH AND SECURITIES HELD IN TRUST ", THE TERM " SECURITIES " WOULD INCLUDE ALL INSTRUMENTS OF DEBT HELD IN TRUST FOR THE BENEFICIARY OF THE TRUST. THE EXEMPTION FOR LAND HELD IN TRUST AS COLLATERAL SECURITY FOR MONIES LENT OR TO BE LENT WOULD 'NOT' INCLUDE NOTE AND MORTGAGE INSTRUMENTS HELD IN TRUST. (SECURITIES, CASH, COLLATERAL SECURITY, TRUST COMPANY, DEFINITION) CITE: 6 O.S. 1004 [6-1004], 71 O.S. 2 [71-2](20) (TODD MARKUM)